Title: To Thomas Jefferson from José da Maia, 2 October 1786
From: Maia (Vendele), José da
To: Jefferson, Thomas



Monsegneur
Montpellier 2 d’Octobre de 1786

J’ai une chose de tres grande consequence à Vous communiquer; mais comme l’etat de ma santé ne me permet pas de pouvoir avoir l’honeur d’aller Vous trouver à Paris, je Vous prie de vouloir bien avoir la bonté de me dire, si je puis avec sureté Vous la communiquer par lettre; puisque je suis etranger, et par consequent peu instruit des usages du pays. Je Vous demande bien pardon de la liberté, que prends, et je Vous prie aussi d’en adresser la reponse à Mr. Vigarous Conseiller du Roy, et Professeur en medicine a l’Université de Montpellier.
Je suis avec tout le respect, Monsegneur, Votre tres humble, et obeissant serviteur,

Vendek

